DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This Supplemental Requirement for Restriction/Election supersedes the Requirement for Restriction/Election mailed on November 16, 2020. 

Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

GROUP I, claim(s) 77-83, drawn to methods of predicting the presence of a SNP and a CpG dinucleotide biomarker associated with cardiovascular disease by determining methylation data.
GROUP II, claim(s) 84, 87-90 drawn to methods of determining the presence of biomarker associated with coronary heart disease by importing genotype and/or methylation data into an algorithm.
GROUP III, claim(s) 85, 91-93 drawn to methods of determining the presence of biomarker associated with stroke by importing genotype and/or methylation data into an algorithm.
GROUP IV, claim(s) 86, 94-96 drawn to methods of determining the presence of biomarker associated with congestive heart failure by importing genotype and/or methylation data into an algorithm.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because the claims do not make a contribution over the prior art. Groups I-IV share the common technical feature of detecting biomarker content associated with cardiovascular disease. However, Altintas et al. have shown that biomarkers can identify individuals most at risk of cardiovascular disease (Talanta, 128 (2014) 177-186, 179). These biomarkers which are detected in the patients’ blood can provide clinical evidence and help in the disease prognosis. Different biomarkers are used to diagnose different types of  a posteriori. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	
Election of Species
 This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
GROUP I:
a.    CpG position 92203667 of chromosome 1 within the TGFBR3 gene with SNP rs347027;
b.    CpG position 38364951 in an intergenic region of chromosome 15 with SNP rs4937276;
c.    CpG position 84206068 of chromosome 4 in the COQ2 gene with SNP rs17355663;
d.    CpG position 26146070 of chromosome 16 in the FIS3ST4 gene and SNP rs235807;
e.    CpG position 91171013 of an intergenic region of chromosome 1 and SNP rs11579814;
f.    CpG position 39491936 of chromosome 1 of NDUFS5 gene and SNP rs2275187;
g.    CpG position 186426136 of chromosome 1 in the Phosducin gene and SNP rs4336803;
h.    CpG position 205475130 of chromosome 1 in the CDK18 gene and ANP rs4951158;
i.    CpG position 130614013 of chromosome 3 of ATP2C1 and SNP rs925613


GROUP II:
Species election A) Applicant is required to select a SNP, a SNP in LD, a CpG, a CPG collinear or a single combination of biomarkers from Figure 21, 15, or 16.
Species election B) Applicant is required to select either: a) one SNP main effect, b) or one CpG main effect or c) one interaction effect that corresponds to the elected SNPs.

GROUP III:
Species election A) Applicant is required to select a SNP, a SNP in LD, a CpG, a CPG collinear or a single combination of biomarkers from Figure 22, 17, or 18.
Species election B) Applicant is required to select either: a) one SNP main effect, b) or one CpG main effect or c) one interaction effect that corresponds to the elected SNPs.
  
GROUP IV:
Species election A) Applicant is required to select a SNP, a SNP in LD, a CpG, a CPG collinear or a single combination of biomarkers from Figure 23, 19, or 20.
Species election B) Applicant is required to select either: a) one SNP main effect, b) or one CpG main effect or c) one interaction effect that corresponds to the elected SNPs.


Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
All alternatives have a common property or activity; AND
B(l).	A common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
B(2).	In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
The phrase "significant structural element is shared by all of the alternatives" refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

GROUP I: The CpGs and SNPs identified above are not regarded as being of similar nature because (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. Each of the CpG sites and each of the SNP locations reside on different loci of the chromosomes. There is no common structure shared between the claimed CpG dinucleotides or SNPs. Additionally, the recited CpGs and SNPs do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that they will behave in the same manner and can be substituted for one another with the same intended results achieved. In other words, there is no expectation from the knowledge in the art that each of the recited CpG sites and SNPs would function in the same way in the claimed method. Further, there is no evidence of record - it is only in the context of the specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention - to establish that it is clear from their very nature that each of the recited CpG sites and SNPs are involved in the methylation status of biomarkers associated with cardiovascular disease.
GROUPS II-IV: The biomarkers, identified above are not regarded as being of similar nature because (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. Each of the SNPs and CpG sites 
Furthermore, it is clear by the claim language and the specification that the SNPs of Figure 21, 22 and 23 do not share the same property and activity.  The SNPs of Figure 21 are directed to detecting CHD, the SNPs of Figure 22 are directed to detecting stroke, the SNPs of Figure 23 are directed to detecting CHF.
Applicant should elect a single species or combination of a-i if GROUP I is elected, or a single species or combination if GROUP II, III or IV is elected. The election of one of GROUP I: a-i can be for any one gene or a specific combination of more than one gene. The election of species for GROUP II can be for any one SNP or one CpG site or a specific combination. The election of species for GROUP III can be for any one SNP or one CpG site or a specific combination. The election of species for GROUP IV can be for any one SNP or CpG site or a 
Applicant is required under 35 U.S.C. 121 to elect a single species (combination) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Overly/
Examiner – AU 1634




/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 17, 2021